Exhibit 10.18

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of December 21,
2012 by and between SEABOARD FOODS LLC, an Oklahoma limited liability company
(together with any Successor thereto, the “Company”), and Terry J. Holton
(“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ and secure the exclusive services of
Executive on the terms and conditions set forth in this Agreement; and

 

WHEREAS, Executive desires to accept such employment on such terms and
conditions;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:

 

1.                                    Agreement to Employ.  Upon the terms and
subject to the conditions of this Agreement, the Company hereby agrees to
continue to employ Executive, and Executive hereby accepts such continued
employment with the Company.

 

2.                                    Term; Position and Responsibilities; and
Location.

 

(a)                               Term of Employment.  Unless Executive’s
employment shall sooner terminate pursuant to Section 8, the Company shall
continue to employ Executive on the terms and subject to the conditions of this
Agreement for a term commencing as of the date of this Agreement (the
“Commencement Date”) and ending on December 31, 2015; provided, however, on
December 31, 2013 and on each annual anniversary date of December 31, 2013 (an
“Annual Anniversary Date”) through December 31, 2015, Executive’s employment
hereunder shall be deemed to be automatically extended, upon the same terms and
conditions for three (3) years after such Annual Anniversary Date, unless the
Company shall have given written notice to Executive, at least thirty (30) days
prior to the expiration of such Annual Anniversary Date, of its intention not to
extend the Employment Period (as defined below) hereunder.  As such, on
December 31, 2015, the remaining term will be for three (3) years; on
December 31, 2016, the remaining term will be for two (2) years; and on
December 31, 2017, the remaining term will be for one (1) year.  Beginning with
the December 31, 2018 Anniversary Date and each Anniversary Date thereafter,
Executive’s employment hereunder shall be deemed to be automatically extended,
upon the same terms and conditions for one (1) year after such Annual
Anniversary Date, unless the Company shall have given written notice to
Executive, at least thirty (30) days prior to the expiration of such Annual
Anniversary Date, of its intention not to extend the Employment Period (as
defined below) hereunder.  Notwithstanding the foregoing, unless mutually agreed
to by the Company and the Executive, Executive’s employment hereunder shall
under no circumstances extend beyond December 31, 2021.  The period during which
Executive is employed by the Company pursuant to this Agreement, including any
extension thereof in accordance with the preceding sentence, shall be referred
to as the “Employment Period.”

 

--------------------------------------------------------------------------------


 

(b)                              Position and Responsibilities.  During the
Employment Period, Executive shall serve as President and Chief Executive
Officer of Seaboard Foods LLC, and shall have such duties and responsibilities
as are customarily assigned to individuals serving in such position and such
other duties consistent with Executive’s title and position as the Board of
Directors of the Company (the “Board”) specifies from time to time.  Executive
shall devote all of his skill, knowledge, commercial efforts and business time
to the conscientious and good faith performance of his duties and
responsibilities for the Company to the best of his ability.

 

(c)                               Location.  During the Employment Period,
Executive’s services shall be performed primarily in the Kansas City
metropolitan area.  However, Executive may be required to travel in and outside
of Kansas City as the needs of the Company’s business dictate.

 

3.                                    Base Salary.  Commencing January 1, 2012,
the Company shall pay Executive a base salary at an annualized rate of four
hundred twenty thousand dollars ($420,000), payable in installments on the
Company’s regular payroll dates.  The Board shall review Executive’s base salary
annually during the Employment Period and may increase (but not decrease without
the prior written consent of Executive) such base salary from time to time,
based on its periodic review of Executive’s performance in accordance with the
Company’s regular policies and procedures.  The annual base salary payable to
Executive from time to time under this Section 3 shall hereinafter be referred
to as the “Base Salary.”

 

4.                                    Annual Bonus Compensation.  Executive
shall be eligible to receive an annual bonus (“Annual Bonus”) with respect to
each calendar year ending during the Employment Period.  The Annual Bonus shall
be determined under the Company’s Executive Officers’ Bonus Plan or such other
annual bonus plan maintained by the Company for similarly situated Executives
that the Company designates, in its sole discretion (any such plan, the “Bonus
Plan”), in accordance with the terms of such plan as in effect from time to
time.  Executive’s Annual Bonus shall not be less than five hundred thousand
dollars ($500,000) for any calendar year during the Employment Period.  The
Annual Bonus is earned pro-rata throughout each year, unless Executive’s
employment is terminated by the Company pursuant to Section 8(b) for Cause, in
which case, the Annual Bonus shall not be earned or paid for service during the
year of the Date of Termination.  The Annual Bonus for each year shall be
payable in cash on or before March 1 of the following year.

 

5.                                    Car Allowance.  During Executive’s
Employment Period, Executive will be entitled to receive an annual car allowance
and gasoline charge privileges in accordance with the Company’s car allowance
policy.

 

6.                                    Executive Benefits.

 

(a)                               During the Employment Period and thereafter
for so long as Executive continues to be employed by the Company or affiliate,
Executive will be eligible to participate in the employee and executive benefit
plans and programs maintained by the Company from time to time in which
executives of the Company at Executive’s grade level are eligible to
participate, including medical, dental, disability, hospitalization, life
insurance, and retirement (i.e., 401K, pension and

 

- 2 -

--------------------------------------------------------------------------------


 

executive retirement plans), deferred compensation and savings plans, on the
terms and subject to the conditions set forth in such plans; as may be amended
from time to time.

 

(b)                              Executive shall continue to be a participant in
the Seaboard Corporation 409A Executive Retirement Plan, Amended and Restated
Effective January 1, 2009, as amended and restated by that Seaboard Corporation
409A Executive Retirement Plan Amended and Restated Effective January 1, 2013
(“SERP”), during the Employment Period, and thereafter for so long as Executive
continues to be employed by the Company or affiliate.  Executive consents to the
January 1, 2013 amendments made to the SERP.  During the Employment Period and
thereafter, the Company shall not make any further amendment to the SERP that
would adversely affect or reduce the benefit that will accrue or be paid to
Executive under the SERP, it being understood that the formula to calculate the
benefit may result in a reduction in benefits, such as if there is an increase
in the 30 year U.S. Treasury Rate.  The preceding sentence shall not apply to
amendments made in order to conform the SERP to applicable changes in law;
provided, however, in the event an amendment made in order to conform the SERP
to applicable changes in law results in a reduction to the accrued benefit or
the benefit that will accrue to Executive, the Company shall establish an
alternative provision or plan that will provide a benefit to Executive that is
substantially equal to the benefits reduced in the SERP as a result of such
amendment.  To be certain, if any such amendment to the SERP is made to conform
the SERP to applicable law and this results in an increase to the federal or
state income taxes payable upon receipt of the Accrued Benefit, the Company
shall not establish an alternative provision or plan that will pay or reimburse
Employee for such taxes.

 

(c)                               For purposes of calculating the benefit
payable under the SERP, the Company and Executive agree that: (i) if Executive
remains employed with the Company through June 1, 2017, the Final Average
Earnings shall equal $1,000,000; and (ii) if the Executive’s employment with the
Company is terminated prior to June 1, 2017, the Final Average Earnings shall
not exceed $1,000,000.

 

(d)                             As a retention incentive to encourage Executive
to continue in the employment of the Company, notwithstanding that the Years of
Accrual Service Limit set forth in the SERP limits Executive’s Years of Accrual
Service to a maximum of twenty (20) Years of Accrual Service, Executive shall
accrue an additional .44 Year of Accrual Service pursuant to the SERP, so long
as the Executive completes another .44 Year of Accrual Service after
December 31, 2016.  The terms used herein shall have the meaning given to such
term in the SERP.

 

7.                                    Indemnification; Expenses; Paid Time Off.

 

(a)                               Indemnification.  Except to the extent, if
any, prohibited by law, the Company shall indemnify Executive against expenses
(including attorneys’ fees of counsel selected by Executive), judgments, fines
and amounts paid in settlement actually and reasonably incurred by Executive in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, to which Executive
was, is, or is threatened to be, made a party by reason of facts which include
Executive’s being or having been an employee, officer, director or agent of the
Company or any Affiliates.  Except to the extent, if any, prohibited by law, the
Company shall pay expenses (including attorneys’ fees of counsel selected by
Executive)

 

- 3 -

--------------------------------------------------------------------------------


 

actually and reasonably incurred by Executive in defending any such action, suit
or proceeding in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by Executive to repay such amounts so
paid on Executive’s behalf if it shall ultimately be determined that Executive
is not entitled to be indemnified by the Company for such expenses under
applicable law.  The provisions of this Section 7(a) shall (i) survive
termination of this Agreement; and (ii) not be deemed exclusive of any other
indemnification or expense rights to which Executive may be entitled.

 

(b)                              Business Expenses.  During the Employment
Period, the Company will reimburse Executive for all reasonable and necessary
business-related expenses incurred by Executive at the request of and on behalf
of the Company in accordance with the Company’s normal expense reimbursement
policies.

 

(c)                               Paid Time Off.  During the Employment Period,
Executive shall be entitled to paid time off on an annualized basis in
accordance with the Company’s paid time off policy.  Executive shall also be
entitled to Company-designated holidays.

 

8.                                    Termination of Employment.

 

(a)                               Termination Due to Death or Disability. 
Executive’s employment shall automatically terminate upon Executive’s death and
may be terminated by the Company due to Executive’s Disability (as defined below
in this subsection (a)).  In the event that Executive’s employment is terminated
due to his Disability or death, no termination benefits shall be payable to or
in respect of Executive except as provided in Section 8(f)(ii).  For purposes of
this Agreement, “Disability” means a physical or mental disability that prevents
or would prevent the performance by Executive of his duties hereunder for a
continuous period of six months or longer.  The determination of Executive’s
Disability will be made by an independent physician agreed to by the parties. 
If the parties are unable to agree within ten (10) days after a request for
designation by a party, then the Company and the Executive shall each select a
physician, and the two (2) physicians selected shall select a third physician. 
The three (3) physicians so selected shall make a determination of the
Executive’s Disability, as determined by at least two (2) of the three
(3) physicians selected.  Such determination shall be final and binding on the
parties hereto, and shall be based on such competent medical evidence as shall
be presented to such physicians by Executive and/or the Company or by any
physician or group of physicians or other competent medical experts employed by
Executive and/or the Company to advise such physicians.

 

(b)                              Termination by the Company for Cause. 
Executive’s employment may be terminated by the Company for Cause (as defined
below in this subsection (b)).  In the event of a termination of Executive’s
employment by the Company for Cause, Executive shall be paid the termination
benefits, as provided in clauses (x) and (z) of in Section 8(f)(i).  For
purposes of this Agreement, “Cause” means (i) a material breach by Executive of
any provision of this Agreement; (ii) a material violation by Executive of any
Policy (as defined in Section 14), resulting in material injury to the Company;
(iii) Executive’s willful misconduct or gross negligence that has caused or is
reasonably expected to result in material injury to the business, reputation or
prospects of the Company or any of its Affiliates; (iv) Executive’s material
fraud or misappropriation of funds; or

 

- 4 -

--------------------------------------------------------------------------------


 

(v) the commission by Executive of a felony involving moral turpitude; provided
that no termination under clauses (i) or (ii) shall be effective unless Company
shall have given Executive notice of the event or events constituting Cause and
Executive shall have failed to cure such event or events within thirty (30)
business days after receipt of such notice.

 

(c)                               Termination Without Cause.  Executive’s
employment may be terminated by the Company Without Cause (as defined below in
this subsection (c)) at any time.  In the event of a termination of Executive’s
employment by the Company Without Cause, the Executive shall be paid the
termination benefits as provided in Section 8(f)(i).  For purposes of this
Agreement, a termination “Without Cause” shall mean a termination of Executive’s
employment by the Company other than due to Executive’s death or Disability as
described in Section 8(a) and other than for Cause as described in Section 8(b).

 

(d)                             Termination by Executive.  Executive may resign
from his employment for any reason, including for Good Reason (as defined below
in this subsection (d)).  In the event of a termination of Executive’s
employment by Executive’s resignation other than for Good Reason, no termination
benefits shall be payable to or in respect of Executive except as provided in
Section 8(f)(ii) and in the event of a termination of Executive’s employment by
Executive for Good Reason, no termination benefits shall be payable to or in
respect of Executive except as provided in Section 8(f)(i).  For purposes of
this Agreement, a termination of employment by Executive for “Good Reason” shall
mean a resignation by Executive from his employment with the Company within one
hundred eighty (180) days following the initial occurrence, without Executive’s
consent, of any one or more of the following events: (i) a material diminution
in the Executive’s authority, duties or responsibilities; (ii) a material change
in the geographic location where Executive primarily performs his services; or
(iii) any other material breach by the Company of any material provision of this
Agreement; provided that the Executive shall have given the Company notice of
the occurrence of the event or events constituting Good Reason within ninety
(90) days following the initial occurrence of such event or such events and the
Company shall have failed to cure such event or events (to the extent capable of
being cured) within thirty (30) business days after receipt of such notice.

 

(e)                               Notice of Termination; Date of Termination.

 

(i)                                  Notice of Termination.  Any termination of
Executive’s employment by the Company or by Executive (other than as a result of
Executive’s death) shall be communicated by a written Notice of Termination
addressed to the other party to this Agreement.  A “Notice of Termination” shall
mean a notice stating that Executive or the Company, as the case may be, is
electing to terminate Executive’s employment with the Company (and thereby
terminating the Employment Period), stating the proposed effective date of such
termination, indicating the specific provision of this Section 8 under which
such termination is being effected and, if applicable, setting forth in
reasonable detail the circumstances claimed to provide the basis for such
termination.  Any Notice of Termination given by an Executive must specify an
effective date of termination which is at least thirty (30) days after the
giving of the Notice of Termination.

 

- 5 -

--------------------------------------------------------------------------------


 

(ii)                              Date of Termination.  The term “Date of
Termination” shall mean (i) if Executive’s employment is terminated by his
death, the date of his death; and (ii) if Executive’s employment is terminated
for any other reason, the effective date of termination specified in such Notice
of Termination.  The Employment Period shall expire on the Date of Termination.

 

(f)                                Payments Upon Certain Terminations.

 

(i)                                  In the event of a termination of
Executive’s employment by the Company Without Cause or by Executive’s
resignation from employment for Good Reason during the Employment Period, the
Company shall pay to Executive (or, following his death, to Executive’s estate),
within thirty (30) days of the Date of Termination, (x) his Base Salary through
the Date of Termination, to the extent not previously paid; (y) the pro-rata
amount of the Annual Bonus (based on the amount paid for the previous year)
which is accrued through the date of termination; and (z) reimbursement for any
unreimbursed business expenses incurred by Executive prior to the Date of
Termination that are subject to reimbursement pursuant to the terms hereof, and
payment for paid time off accrued as of the Date of Termination but unused (such
amounts under clauses (x), (y) and (z), collectively the “Accrued
Obligations”).  In addition, in the event of any such termination of Executive’s
employment, if Executive executes and delivers to the Company a Release and
Discharge of All Claims substantially in the form attached hereto (“Release”)
within thirty (30) days after the Date of Termination, Executive shall be
entitled to the following payments and benefits (provided, however, in the event
of Executive’s death following the Date of Termination but prior to delivery of
the executed Release, the following payments shall be paid to Executive’s
estate, notwithstanding that the Release has not been executed):

 

(A)                          the Executive’s Base Salary (at the Base Salary
being paid on the Date of Termination), for the longer of: (x) the remaining
Employment Period (assuming Executive’s employment had not terminated) or
(y) one (1) year (the “Severance Period”), payable in installments in accordance
with the Company’s regular payroll policies for one year after the Date of
Termination, with the first installment being paid on the Company’s regular pay
date following the day which is thirty (30) days after the Date of Termination
(the “Payment Commencement Date”) (with the first installment being the sum of
the Base Salary installments from the Date of Termination through the Payment
Commencement Date and with subsequent installments being based on the Base
Salary), and with the balance, if any, being paid pursuant to a lump sum payment
on the one year anniversary date of the Date of Termination; and

 

(B)                           the Executive’s Annual Bonus (at the amount of the
Annual Bonus paid to the Executive for the year prior to the Date of
Termination) which would have been paid to the Executive had Executive’s
employment continued for the Severance Period, duly apportioned for any partial
year, such amount to be payable to Executive on the one year anniversary date of
the Date of Termination; and

 

- 6 -

--------------------------------------------------------------------------------


 

(C)                           the Executive shall automatically vest in all
employee welfare and benefit plans in which the Executive was participating as
of the Date of Termination and such benefits shall be paid to Executive in
accordance with the terms of such plans; and

 

(D)                          the Company shall provide outplacement services to
Executive for up to ninety (90) days.

 

(E)                            The Company and Executive agree that each payment
made by the Company to Executive pursuant to subsections (A) and (B) of this
Section 8(f)(i) shall be deemed to be a separate and distinct payment for
purposes of Internal Revenue Code Section 409A and the related regulations, as
opposed to an annuity or other collective series of payments.

 

(F)                             Notwithstanding anything to the contrary
contained herein, to the extent the aggregate amount to be paid to the Executive
pursuant to Subsections (A) and (B) of this Section 8(f)(i) during the six
(6) months following the Date of Termination exceeds two (2) times the maximum
amount that may be taken into account under a qualified retirement plan pursuant
to Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (“Code”),
for the calendar year of such Date of Termination (the “401(a)(17) Limit”), then
payment of such amount that is in excess of two (2) times the 401(a)(17) Limit
shall not be paid during the sixth (6) months following the Date of Termination
but instead shall be paid in a lump sum payment on the next day after the date
which is six (6) months following the Date of Termination.

 

Executive shall not have a duty to mitigate the costs to the Company under this
Section 8(f)(i), nor shall any payments from the Company to Executive hereunder
be reduced, offset or canceled by any compensation or fees earned by (whether or
not paid currently) or offered to Executive during the remainder of the fiscal
year of the Company that includes the Date of Termination by a subsequent
employer or other Person (as defined below in Section 18(k) below) for which
Executive performs services, including, but not limited to, consulting
services.  The foregoing shall not relieve Executive of the non-competition
prohibitions provided in Section 10 below.

 

(ii)                              If Executive’s employment shall terminate upon
his death or due to Executive’s Disability or Executive shall resign from his
employment without Good Reason, in any such case during the Employment Period,
the Company shall pay to Executive (or, in the event of Executive’s death, to
his estate) the Accrued Obligations within thirty (30) days following the Date
of Termination.  If the Company shall terminate Executive’s employment for
Cause, the Company shall pay Executive the termination benefits, as provided in
clauses (x) and (z) of Section 8(f)(i).

 

(iii)                          Except as specifically set forth in this
Section 8(f), no termination benefits shall be payable to or in respect of
Executive’s employment with the Company or its Affiliates.

 

- 7 -

--------------------------------------------------------------------------------


 

(iv)                          The Company shall have the right to apply and set
off against the Accrued Obligations or any other amounts owing to Executive
hereunder, any amounts owing by the Executive to the Company, whether pursuant
to this Agreement or otherwise.  Notwithstanding the foregoing, such set off
shall not accelerate the time or schedule of a payment of Deferred Compensation
except as permitted under Treasury Regulation Section 1.409A-3(j)(4)(xiii).

 

(g)                              Resignation upon Termination.  Effective as of
any Date of Termination under this Section 8 or otherwise as of the date of
Executive’s termination of employment with the Company, Executive shall resign,
in writing, from all Board memberships and other positions then held by him, or
to which he has been appointed, designated or nominated, with the Company and
its Affiliates.

 

9.                                    Confidentiality.

 

(a)                               Executive acknowledges and agrees that the
terms of this Agreement, including all addendums and attachments hereto, are
confidential.  Executive agrees not to disclose any information contained in
this Agreement, or the fact of this Agreement, to anyone, other than to
Executive’s lawyer, financial advisor or immediate family members.  If Executive
discloses any information contained in this Agreement to his lawyer, financial
advisor or immediate family members as permitted herein, Executive agrees to
immediately tell each such individual that he or she must abide by the
confidentiality restrictions contained herein and keep such information
confidential as well.

 

(b)                              Executive agrees that during his employment
with the Company and thereafter, Executive will not, directly or indirectly
(i) disclose any Confidential Information to any Person (other than, only with
respect to the period that Executive is employed by the Company, to an Executive
of the Company who requires such information to perform his or her duties for
the Company); or (ii) use any Confidential Information for Executive’s own
benefit or the benefit of any third party.  “Confidential Information” means
confidential, proprietary or commercially sensitive information relating to
(i) the Company or its Affiliates, or members of their management or boards; or
(ii) any third parties who do business with the Company or its Affiliates,
including customers and suppliers.  Confidential Information includes, without
limitation, marketing plans, business plans, financial information and records,
intellectual property, operation methods, personnel information, drawings,
designs, information regarding product development, other commercial or business
information and any other information not available to the public generally. 
The foregoing obligation shall not apply to any Confidential Information that
has been previously disclosed to the public or is in the public domain (other
than by reason of a breach of Executive’s obligations to hold such Confidential
Information confidential).  If Executive is required or requested by a court or
governmental agency to disclose Confidential Information, Executive must notify
the General Counsel of the Company in writing of such disclosure obligation or
request no later than three business days after Executive learns of such
obligation or request, and permit the Company to take all lawful steps it deems
appropriate to prevent or limit the required disclosure.  The foregoing

 

- 8 -

--------------------------------------------------------------------------------


 

provisions of this Section 9(b) are in addition to the provisions set forth in
the Company’s Code of Ethics Policy.

 

10.                            Partial Restraint on Post-Termination
Competition.

 

(a)                               Definitions.  For the purposes of this
Section 10, the following definitions shall apply:

 

“Competitor” means any business, individual, partnership, joint venture,
association, firm, corporation or other entity, other than the Company and its
affiliates, that is engaging or actively planning to engage, wholly or partly,
in activities (“Competitive Activities”) that directly compete or would compete
with the Company or its affiliates in the Company Activities (as hereinafter
defined) in the Territory (as hereinafter defined).

 

“Competitive Position” means (i) the direct or indirect ownership or control of
all or any portion of a Competitor; or (ii) any employment or independent
contractor arrangement with any Competitor whereby Executive will serve such
Competitor in any managerial, sales, executive or consultant capacity with
respect to Competitive Activities in the Territory.

 

“The Company Activities” means the businesses of the Company, including, without
limitation, hog production and pork processing.

 

“Non-Compete Period” or “Non-Solicitation Period” means the period beginning
with the Commencement Date and ending: (i) one (1) year after the Date of
Termination with respect to any termination prior to June 1, 2017, no matter
whether terminated by the Company or by the Executive for any reason or no
reason; or (ii) six (6) months after the Date of Termination with respect to any
termination on or after June 1, 2017, no matter whether terminated by the
Company or by the Executive for any reason or no reason.

 

“Territory” means the states, provinces and territories in the countries in
which the Company operates or markets products with respect to each of the
Company Activities.

 

(b)                              Non-Competition.

 

(i)                                  The parties hereto acknowledge that
Executive, by virtue of his position with and responsibilities to the Company,
is engaging and is expected to continue to engage during the Term in the Company
Activities throughout the Territory and has executive management
responsibilities with respect to the Company responsibilities which extend
throughout the Territory.  Executive acknowledges that to protect adequately the
interest of the Company in the business of the Company it is essential that any
non-compete covenant with respect thereto cover all the Company Activities and
the entire Territory.

 

(ii)                              Executive hereby agrees that, during the
Non-compete Period, Executive will not, either directly or indirectly, alone or
in conjunction with any other party, accept or enter into a Competitive
Position.  Executive shall notify the Company promptly in

 

- 9 -

--------------------------------------------------------------------------------


 

writing if Executive receives an offer of a Competitive Position during the
Non-compete Period, and such notice shall describe all material terms of such
offer.

 

Nothing contained in this Section 10 shall prohibit Executive from acquiring not
more than five percent (5%) of any company whose common stock is publicly traded
on a national securities exchange or in the over-the-counter market.

 

(c)                               Severability.  If a judicial or arbitral
determination is made that any of the provisions of this Section 10 constitutes
an unreasonable or otherwise unenforceable restriction against Executive the
provisions of this Section 10 shall be rendered void only to the extent that
such judicial or arbitral determination finds such provisions to be unreasonable
or otherwise unenforceable with respect to Executive.  In this regard, Executive
hereby agrees that any judicial or arbitral authority construing this Agreement
shall sever or reform any portion of the Territory, any prohibited business
activity or any time period from the coverage of this Agreement to allow the
covenants in this Section 10 to be enforced to the maximum extent authorized by
law, and shall then enforce the covenants in this Section 10 as so severed or
reformed.

 

(d)                             Reasonable Restrictions.  Executive acknowledges
that the restrictions and covenants contained in this Agreement are reasonably
necessary to protect the goodwill and legitimate business interests of the
Company, are not overbroad, overlong, or unfair (including in duration and
scope), and will not curtail Executive’s ability to earn a livelihood upon
Executive’s termination of employment with the Company.

 

11.                            Non-Solicitation of Employees and Customers. 
During the period of Executive’s employment with the Company and for the
one-year period following the termination of his employment, Executive shall
not, directly or indirectly, by himself or through any third party, whether on
Executive’s own behalf or on behalf of any other Person or entity, (i) solicit
or endeavor to solicit, employ or retain; (ii) interfere with the relationship
of the Company or any of its Affiliates with; or (iii) attempt to establish a
business relationship with (A) any natural person who is or was (during
Executive’s employment with the Company) an employee or engaged by the Company
or any Affiliate to provide services to it, or (B) any customer of the Company
or any of its Affiliates who was a customer at any time during which Executive
was an employee of the Company.

 

12                                Work Product.  Executive agrees that all of
Executive’s work product (created solely or jointly with others, and including
any intellectual property or moral rights in such work product), given,
disclosed, created, developed or prepared in connection with Executive’s
employment with the Company, whether ensuing during or after Executive’s
employment with the Company (“Work Product”) shall exclusively vest in and be
the sole and exclusive property of the Company and shall constitute “work made
for hire” (as that term is defined under Section 101 of the U.S. Copyright Act,
17 U.S.C. § 101) with the Company being the person for whom the work was
prepared.  In the event that any such Work Product is deemed not to be a “work
made for hire” or does not vest by operation of law in the Company, Executive
hereby irrevocably assigns, transfers and conveys to the Company, exclusively
and perpetually, all right, title and interest which Executive may have or
acquire in and to such Work Product throughout the world, including without
limitation any copyrights and patents, and the right to secure registrations,
renewals, reissues, and extensions

 

- 10 -

--------------------------------------------------------------------------------


 

thereof.  The Company and its Affiliates or their designees shall have the
exclusive right to make full and complete use of, and make changes to all Work
Product without restrictions or liabilities of any kind, and Executive shall not
have the right to use any such materials, other than within the legitimate scope
and purpose of Executive’s employment with the Company.  Executive shall
promptly disclose to the Company the creation or existence of any Work Product
and shall take whatever additional lawful action may be necessary, and sign
whatever documents the Company may require, in order to secure and vest in the
Company or its designee all right, title and interest in and to all Work Product
and any intellectual property rights therein (including full cooperation in
support of any Company applications for patents and copyright or trademark
registrations).

 

13.                            Return of Company Property.  In the event of
termination of Executive’s employment for any reason, Executive shall return to
the Company all of the property of the Company and its Affiliates, including
without limitation all materials or documents containing or pertaining to
Confidential Information, and including without limitation, any company car, all
computers (including laptops and I-Pads), cell phones, keys, PDAs, I-Phones,
credit cards, facsimile machines, card access to any Company building, customer
lists, computer disks, reports, files, e-mails, work papers, Work Product,
documents, memoranda, records and software, computer access codes or disks and
instructional manuals, internal policies, and other similar materials or
documents which Executive used, received or prepared, helped prepare or
supervised the preparation of in connection with Executive’s employment with the
Company.  Executive agrees not to retain any copies, duplicates, reproductions
or excerpts of such material or documents.

 

14.                            Compliance With Company Policies.  During
Executive’s employment with the Company, Executive shall be governed by and be
subject to, and Executive hereby agrees to comply with, all Company policies
applicable to employees generally or to employees at Executive’s grade level,
including without limitation, the Company’s Code of Business Ethics and Conduct,
in each case, as any such policies may be amended from time to time in the
Company’s sole discretion (collectively, the “Policies”).

 

15.                            Injunctive Relief with Respect to Covenants;
Forum, Venue and Jurisdiction.  Executive acknowledges and agrees that a breach
by Executive of any of Section 9, 10, 11, 0, 13 or 14 is a material breach of
this Agreement and that remedies at law may be inadequate to protect the Company
and its Affiliates in the event of such breach, and, without prejudice to any
other rights and remedies otherwise available to the Company, Executive agrees
to the granting of injunctive relief in the Company’s favor in connection with
any such breach or violation without proof of irreparable harm, plus attorneys’
fees and costs to enforce these provisions.  Executive further acknowledges and
agrees that the Company’s obligations to pay Executive any amount or provide
Executive with any benefit or right pursuant to Section 8 is subject to
Executive’s compliance with Executive’s obligations under Sections 9 through 14
inclusive, and that in the event of a breach by Executive of any of Section 9,
10, 11, 0, 13 or 14, the Company shall immediately cease paying such benefits
and Executive shall be obligated to immediately repay to the Company all amounts
theretofore paid to Executive pursuant to Section 8.  In addition, if not
repaid, the Company shall have the right to set off from any amounts otherwise
due to Executive any amounts previously paid pursuant to Section 8(f) (other
than the Accrued Obligations).  Executive further agrees that the foregoing is
appropriate for any such breach inasmuch as actual damages cannot be readily

 

- 11 -

--------------------------------------------------------------------------------


 

calculated, the amount is fair and reasonable under the circumstances, and the
Company would suffer irreparable harm if any of these Sections were breached. 
All disputes not relating to any request or application for injunctive relief in
accordance with this Section 15 shall be resolved by arbitration in accordance
with Section 18(b).

 

16.                            Assumption of Agreement.  The Company shall
require any Successor thereto, by agreement in form and substance reasonably
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Executive to
compensation from the Company in the same amount and on the same terms as
Executive would be entitled hereunder if the Company had terminated Executive’s
employment Without Cause as described in Section 8, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.

 

17.                            Entire Agreement; Survival.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof, and supersedes and replaces the Employment Agreement of
Executive dated March 22, 2012.  All prior correspondence and proposals
(including, but not limited to, summaries of proposed terms) and all prior
promises, representations, understandings, arrangements and agreements relating
to such subject matter are merged herein and superseded hereby.  The covenants
and agreements set forth in Sections 6, 7, 8, 9, 0, 13, 14, 15, 16, 17 and 18 of
this Agreement shall survive any termination of this Agreement or expiration of
the term of this Agreement.

 

18.                            Miscellaneous.

 

(a)                               Binding Effect; Assignment.  This Agreement
shall be binding on and inure to the benefit of the Company and its Successors
and permitted assigns.  This Agreement shall also be binding on and inure to the
benefit of Executive and his heirs, executors, administrators and legal
representatives.  This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto.  The Company may
effect such an assignment without prior written approval of Executive upon the
transfer of all or substantially all of its business and/or assets (by whatever
means), provided that the Successor to the Company shall expressly assume and
agree to perform this Agreement in accordance with the provisions of Section 16.

 

(b)                              Arbitration.  The Company and Executive agree
that any dispute or controversy arising under or in connection with this
Agreement shall be resolved by final and binding arbitration before the American
Arbitration Association (“AAA”).  The arbitration shall be conducted in
accordance with AAA’s National Rules for the Resolution of Employment Disputes
then in effect at the time of the arbitration.  The arbitration shall be held in
the general Kansas City, Kansas metropolitan area.  The dispute shall be heard
and determined by one arbitrator selected from a list of arbitrators who are
members of AAA’s Regional Employment Dispute Resolution roster.  If the parties
cannot agree upon a mutually acceptable arbitrator from the list, each party
shall number the names in order of preference and return the list to AAA within
ten (10) days from the date of the

 

- 12 -

--------------------------------------------------------------------------------


 

list.  A party may strike a name from the list only for good cause.  The
arbitrator receiving the highest ranking by the parties shall be selected. 
Depositions, if permitted by the arbitrator, shall be limited to a maximum of
two (2) per party and to a maximum of four (4) hours in duration.  The
arbitration shall not impair either party’s right to request injunctive or other
equitable relief in accordance with Section 15 of this Agreement.

 

(c)                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Kansas
without reference to principles of conflicts of laws.

 

(d)                             Taxes.  The Company may withhold from any
payments made under this Agreement all applicable taxes, including, but not
limited to, income, employment and social insurance taxes, as shall be required
by law.

 

(e)                               Amendments.  No provision of this Agreement
may be modified, waived or discharged unless such modification, waiver or
discharge is approved by the Company and is agreed to in writing by Executive. 
No waiver by any party hereto at any time of any breach by any other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.  No waiver of any provision of this Agreement shall be implied from any
course of dealing between or among the parties hereto or from any failure by any
party hereto to assert its rights hereunder on any occasion or series of
occasions.

 

(f)                                Severability.  In the event that any one or
more of the provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

(g)                              Notices.  Any notice or other communication
required or permitted to be delivered under this Agreement shall be (i) in
writing; (ii) delivered personally, by courier service or by certified or
registered mail, first-class postage prepaid and return receipt requested;
(iii) deemed to have been received on the date of delivery or, if mailed, on the
third business day after the mailing thereof; and (iv) addressed as follows (or
to such other address as the party entitled to notice shall hereafter designate
in accordance with the terms hereof):

 

(i)                                  If to the Company, to it at:

 

Seaboard Corporation

9000 West 67th Street

Shawnee Mission, Kansas  66202

Attention:

General Counsel

Telephone:

(913) 676-8925

Facsimile:

(913) 676-8978

 

(ii)                              if to Executive, to his residential address as
currently on file with the Company.

 

- 13 -

--------------------------------------------------------------------------------


 

(h)                              Voluntary Agreement; No Conflicts.  Executive
represents that he is entering into this Agreement voluntarily and that
Executive’s employment hereunder and compliance with the terms and conditions of
this Agreement will not conflict with or result in the breach by Executive of
any agreement to which he is a party or by which he or his properties or assets
may be bound.

 

(i)                                  Counterparts/Facsimile.  This Agreement may
be executed in counterparts (including by facsimile), each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

 

(j)                                  Headings.  The section and other headings
contained in this Agreement are for the convenience of the parties only and are
not intended to be a part hereof or to affect the meaning or interpretation
hereof.

 

(k)                              Certain Other Definitions.

 

“Affiliate” with respect to any Person, means any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with the first Person, including, but not limited to, a
Subsidiary of any such Person.

 

“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under common Control with”):  with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Person” any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Subsidiary”  with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing fifty percent (50%) or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.

 

“Successor” of a Person means a Person that succeeds to the assets and
liabilities of Seaboard Foods LLC by merger, liquidation, dissolution or
otherwise by operation of law, or a Person to which all or substantially all the
assets and/or business of the Seaboard Foods LLC are transferred.

 

(l)                                  The Employment Agreement is intended to
comply with, or otherwise be exempt from, Section 409A.  The Company shall
undertake to administer, interpret, and construe the Employment Agreement in a
manner that does not result in the imposition to the Executive of additional
taxes or interest under Section 409A.

 

(m)                          With respect to any reimbursement of expenses of,
or any provision of in-kind benefits to, the Executive, as specified under the
Employment Agreement, such reimbursement any

 

- 14 -

--------------------------------------------------------------------------------


 

expenses or provision of in-kind benefits that are Deferred Compensation shall
be subject to the following conditions: (A) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Internal Revenue Code of 1986 and related
regulations; (B) the reimbursement of an eligible expense shall be made no later
than the end of the year after the year in which such expense was incurred; and
(C) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

(n)                              “Termination of employment,” “termination,”
“resignation” or words of similar import, as used in the Employment Agreement
mean, for purposes of any payments of Deferred Compensation under the Employment
Agreement, the Executive’s “separation from service” as defined in Section 409A;
provided that for this purpose, a “separation from service” is deemed to occur
on the date that the Company and the Executive reasonably anticipate that the
level of bona fide services the Executive would perform after that date (whether
as an employee or independent contractor) would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services provided in
the immediately preceding thirty-six (36) months.

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

 

THIS AGREEMENT CONTAINS A PROVISION REQUIRING THAT ARBITRATION PURSUANT TO THE
AMERICAN ARBITRATION ASSOCIATION NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT
DISPUTES IS THE EXCLUSIVE MEANS FOR RESOLVING ANY DISPUTE BETWEEN THE PARTIES
HERETO AS TO THIS AGREEMENT.

 

 

SEABOARD FOODS LLC

 

 

 

 

 

 

 

By:

/s/ Steve J. Bresky

 

 

Name:

Steven J. Bresky

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terry J. Holton

 

 

 

Terry J. Holton

 

 

- 15 -

--------------------------------------------------------------------------------


 

RELEASE AND DISCHARGE OF ALL CLAIMS

 

This Release and Discharge of All Claims (“Release”) is made and entered into by
and between _________________________________ (hereinafter “You”), and Seaboard
Foods LLC, an Oklahoma limited liability company (“Seaboard”).

 

For and in consideration of the following promises, the parties agree to the
following:

 

1.                                 You acknowledge that your employment with
Seaboard has ended effective _______________ in accordance with the terms of the
Employment Agreement between You and Seaboard (“Employment Agreement”).

 

2.                                    Subject to the conditions set forth in
Section 8(f)(i) of the Employment Agreement, Seaboard agreed to pay You the
amounts described in said Section 8(f)(i) (“Severance”) and take certain
actions.  The effectiveness of this Release is conditioned on Seaboard making
the payments and taking the actions provided in Section 8(f)(i).  If such
payments are not made or such actions are not taken, this Release shall be of no
effect.

 

3.                                 You agree to, and do, hereby remiss, release
and forever discharge Seaboard, Seaboard’s parent corporation, Seaboard
Corporation, and any and all companies affiliated with Seaboard, and their
respective agents, officers, employees, successors and assigns (hereinafter
collectively the “Released Parties”), from and against any and all matters,
claims, demands, damages, causes of action, debts, liabilities, controversies,
judgments, and suits of every kind and nature whatsoever, foreseen, unforeseen,
known or unknown, which You now have, or hereinafter may have against Seaboard
based on any and all aspects of your employment with Seaboard or the termination
of You prior to the date hereof.  This release of claims includes, but is not
limited to, any rights or claims You may have under Title VII of the Civil
Rights Act of 1964, as amended; the Equal Pay Act; the Age Discrimination in
Employment Act of 1967, as amended; the Employment Retirement Income Security
Act; the Omnibus Budget Reconciliation Act; the Americans With Disabilities Act;
the Family and Medical Leave Act of 1993; the Kansas Acts Against
Discrimination; the Kansas Age Discrimination in Employment Act; the Fair Labor
Standard Act; any claims for wrongful discharge or breach of contract;
severance; claims under worker’s compensation laws; or any other federal, state
or local laws or regulations relating to employment and wages arising from
events occurring prior to the date of execution of this Agreement.  You agree
that this Agreement includes a release of all claims based on theories of
contract or tort (e.g., negligent or intentional infliction of emotional
distress, defamation, assault, battery, false imprisonment, wrongful
termination, etc.), whether based on common law or otherwise.  The foregoing
list is meant to be illustrative rather than exhaustive.  Further, You declare
that as of the date of this Agreement, You have not suffered any on the job or
work-related accident, injury, occupational disease or disability whether
temporary, permanent, partial or total.

 

--------------------------------------------------------------------------------


 

YOU ACKNOWLEDGE AND AGREE THAT THIS RELEASE IS A FULL AND FINAL BAR TO ANY AND
ALL CLAIMS OF ANY TYPE THAT YOU MAY NOW HAVE AGAINST ANY OF THE RELEASED
PARTIES.

 

4.                                 You waive the rights and claims set forth
above, and also agree not to institute, or have instituted, a lawsuit against
any of the Released Parties on any such claims or rights or to submit or file
any charges, claims, complaints or actions with any agency, court, organization,
or judicial forum.  You further acknowledge and agree that with respect to the
rights and claims You are waiving, You are waiving not only your right to
recover money or any other relief action You might commence, but also your
rights to recover any action brought on your behalf by any other party,
including, but not limited to the United States Equal Employment Opportunity
Commission or any other federal, state, or local governmental agency or
department.

 

5.                                    Notwithstanding the foregoing, this
Release shall not constitute any release or waiver of any claims for retirement
benefits, insurance or welfare benefits or any other benefits of employment with
Seaboard which accrued or arose prior to the date your employment ended and in
which You are vested.

 

6.                                    The parties to this Agreement agree that
nothing in this Agreement is an admission by any party hereto of any wrongdoing,
either in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.

 

7.                                    You and Seaboard agree that neither will
publicize this Agreement either directly or indirectly, either in specific or as
to general content, to either the public generally, to any employee of Seaboard
or to any other person.

 

8.                                    You hereby acknowledge that You have been
advised to consult an attorney, and that You fully understand the Agreement and
the effect of signing the Agreement.  You further represent, declare and agree
that You voluntarily accept the payment described above for the purposes of
making a full and final compromise, adjustment and settlement of all claims
hereinabove described.

 

9.                                    The foregoing Agreement, together with
your Employment Agreement, constitutes the entire agreement among the parties
and there are no other understandings or agreements, written or oral, between
them on the subject.  Separate copies of this document shall constitute original
documents which may be signed separately, but which together will constitute one
single agreement.

 

10.                            You covenant and agree as follows:

 

a.                                     You shall protect and safeguard the trade
secrets and confidential and proprietary information of Seaboard and its parent
and subsidiaries and affiliate companies, including, but not limited to, the
identity of its customers and suppliers, its arrangements with customers and
suppliers, and its technical and financial data,

 

- 2 -

--------------------------------------------------------------------------------


 

records, compilations of information, processes and specification relating to
its customers, suppliers, products and services;

 

b.                                    You shall not disclose any of such trade
secrets and confidential and proprietary information;

 

c.                                     You shall not use, directly or
indirectly, for your own benefit or for the benefit of another, any of such
trade secrets and confidential and proprietary information; and

 

d.                                   You agree not to make any disparaging
comment in any format, whether written, electronic or oral, to any customer,
employee, the press or any other individual or entity regarding Seaboard that
relates to Seaboard’s business or related activities or the relationship between
the parties.

 

11.                            All files, records, documents, drawings,
specifications, memoranda, notes, or other documents relating to the business of
Seaboard, whether prepared by You or otherwise coming into your possession,
shall be the exclusive property of Seaboard, and shall be delivered to Seaboard
and not retained by You for any reason whatsoever.  It is expressly agreed that
the remedy at law for the breach of any such covenant is inadequate and
injunctive relief shall be available to prevent the breach or any threatened
breach thereof.

 

12.                            You acknowledge that You have been given at least
twenty-one (21) days within which to consider this Agreement before its
execution.  You agree that any changes made to this Release (whether material or
not) must be made in writing, be signed and dated by both parties, and does not
restart the running of the twenty-one (21) day period.  This Agreement shall not
become effective until seven (7) calendar days after the date of execution. 
During this seven (7) day period, You may revoke the Agreement.  After said
seven (7) day period, You acknowledge that this Agreement becomes final and
binding.

 

13.                            This Agreement shall be construed and governed by
the laws of the State of Kansas.

 

THE PARTIES HAVE READ, UNDERSTOOD AND FULLY CONSIDERED THIS RELEASE AND
DISCHARGE OF ALL CLAIMS, AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH RELEASE
AND DISCHARGE OF ALL CLAIMS.  THE TERMS OF THIS RELEASE AND DISCHARGE OF ALL
CLAIMS ARE THE PRODUCT OF MUTUAL NEGOTIATION AND COMPROMISE BETWEEN THE PARTIES,
HAVING ELECTED TO EXECUTE THIS RELEASE AND DISCHARGE OF ALL CLAIMS, TO FULFILL
THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE COMPENSATION SET FORTH
IN THE EMPLOYMENT AGREEMENT.  THE PARTIES FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, VOLUNTARILY ENTER INTO THIS RELEASE AND DISCHARGE OF ALL CLAIMS.

 

- 3 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Settlement
Agreement and Release.

 

 

 

 

SEABOARD FOODS LLC

 

 

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

 

Company Representative

 

 

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

 

Employee

 

 

 

 

 

 

 

 

 

 

 

STATE OF

________________

)

 

 

 

 

 

) ss

 

 

 

COUNTY OF

_______________

)

 

 

 

 

On this ____ day of ___________, 20__, before me ___________, to me personally
known, who, after being duly sworn, acknowledged that he/she executed the
foregoing Agreement and Release as his/her free act and deed.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

 

 

 

Notary Public

 

 

My commission expires:

 

 

 

 

 

 

 

 

- 4 -

--------------------------------------------------------------------------------

 